 1   RENÉ P. VOSS (CA Bar No. 255758)
     Natural Resources Law
 2   15 Alderney Road
     San Anselmo, CA 94960
 3   Phone: (415) 446-9027
     Email: renepvoss@gmail.com
 4   LEAD COUNSEL

 5   MATT KENNA (CO Bar No. 22159)
     Public Interest Environmental Law
 6   679 E. 2nd Ave., Suite 11B
     Durango, CO 81301
 7   Phone: (970) 749-9149
     Email: matt@kenna.net
 8   Pro Hac Vice

 9   Attorneys for Plaintiffs

10   MCGREGOR W. SCOTT
     United States Attorney
11   JOSEPH B. FRUEH
     Assistant United States Attorney
12   501 I Street, Suite 10-100
     Sacramento, CA 95814
13   E-mail:joseph.frueh@usdoj.gov
     Telephone: (916) 554-2702
14   Facsimile: (916) 554-2900
15   Attorneys for Federal Defendants
16
                                     UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18
                                           FRESNO DIVISION
19
20   SEQUOIA FORESTKEEPER, et al.,                Case No. 1:19−CV−00134−LJO−SAB
21
                       Plaintiffs,                STIPULATION AND ORDER FOR
22         v.                                     STAYING BRIEFING ON CROSS-
                                                  MOTIONS FOR SUMMARY
23   TERESA BENSON, in her official capacity      JUDGMENT PENDING APPEAL IN
     as the Forest Supervisor of the Sequoia      RELATED CASE
24
     National Forest, et al.,
25
                           Federal Defendants.
26
27
28
 1                             STIPULATION AND PROPOSED ORDER
 2           IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval,
 3   that:
 4           (1)     Briefing on the parties’ cross-motions for summary judgment shall be stayed
 5                   pending a decision on the appeal in the related case Earth Island Institute, et al. v.
 6                   Kevin Elliott, et al., E.D. Cal. Case No. 1:17-cv-01320-LJO-SAB (“the Bull Run
 7                   case” or “Bull Run”). See Earth Island Institute, et al. v. Kevin Elliott, et al.,
 8                   No. 18-16354 (9th Circuit).
 9           (2)     The parties shall file a Joint Status Report within 60 days of the Ninth Circuit’s
10                   issuance of the mandate in the Bull Run case regarding how the instant action
11                   should proceed.
12           The reasons for this Stipulation and Proposed Order are as follows:
13           In this action, Plaintiffs Sequoia ForestKeeper and Earth Island Institute allege that the
14   United States Forest Service violated the National Environmental Policy Act (“NEPA”),
15   42 U.S.C. § 4332, by authorizing the Pier Fire Hazard Tree Mitigation Project in the Sequoia
16   National Forest. Plaintiffs specifically allege that the Forest Service violated NEPA by
17   approving the project pursuant to Categorical Exclusions rather than preparing an Environmental
18   Assessment or Environmental Impact Statement. Plaintiffs further allege that the Forest Service
19   violated NEPA by failing to explain why the project’s potentially adverse effects on Pacific
20   fishers and California spotted owls are not significant.
21           Plaintiffs alleged identical NEPA claims in the Bull Run case, in which this Court
22   granted summary judgment in favor of the Forest Service and Sierra Forest Products on July 9,
23   2018. Plaintiffs have appealed the Bull Run case, and the parties have now fully briefed the
24   appeal, and oral argument is schedule for the week of August 5-9, 2019. See Earth Island
25   Institute, et al. v. Kevin Elliott, et al., No. 18-16354 (9th Circuit). The parties anticipate that the
26   outcome of the appeal in the Bull Run case may affect the outcome of the instant action
27   challenging the Pier Fire project.
28

     Case No.: 1:19−CV−00134−LJO−SAB – STIP. & ORDER STAYING BRIEFING
     ON CROSS MOTIONS FOR SUMM. J. PENDING APPEAL IN RELATED CASE                                         1
 1           Accordingly, the parties believe that staying briefing in this case pending resolution of
 2   the Bull Run appeal will conserve judicial resources and secure the just, speedy, and inexpensive
 3   determination of this action. See Fed. R. Civ. P. 1; see also Landis v. N. Am. Co., 299 U.S. 248,
 4   254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court
 5   to control the disposition of the causes on its docket with economy of time and effort for itself,
 6   for counsel, and for litigants.”).
 7
 8           Respectfully submitted this 30th day of April, 2019.
 9
                                                      /s/ René Voss
10                                                    RENÉ P. VOSS
                                                      MATT KENNA, Pro Hac Vice
11
                                                      Attorneys for Plaintiffs
12
13                                                    MCGREGOR W. SCOTT
                                                      United States Attorney
14
                                                      /s/ Joseph B. Frueh (as authorized on 4/30/2019)
15                                                    JOSEPH B. FRUEH
                                                      Assistant United States Attorney
16
                                                      Attorneys for Federal Defendants
17
18
                                                    ORDER
19
             Pursuant to the stipulation of the parties:
20
                     (1) Briefing on the parties’ cross-motions for summary judgment shall be stayed
21
                         pending a decision on the appeal in the related case Earth Island Institute, et
22
                         al. v. Kevin Elliott, et al., E.D. Cal. Case No. 1:17-cv-01320-LJO-SAB (“the
23
                         Bull Run case” or “Bull Run”). See Earth Island Institute, et al. v. Kevin
24
                         Elliott, et al., No. 18-16354 (9th Circuit);
25
                     (2) The parties shall file a Joint Status Report regarding how the instant action
26
                         should proceed within 60 days of the Ninth Circuit’s issuance of the mandate
27
28

     Case No.: 1:19−CV−00134−LJO−SAB – STIP. & ORDER STAYING BRIEFING
     ON CROSS MOTIONS FOR SUMM. J. PENDING APPEAL IN RELATED CASE                                     2
 1                  in the Bull Run case, or every six months, starting six months from the date of
 2                  this order, whichever is sooner.
 3
 4   IT IS SO ORDERED.
 5      Dated:   April 30, 2019                        /s/ Lawrence J. O’Neill _____
 6                                            UNITED STATES CHIEF DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No.: 1:19−CV−00134−LJO−SAB – STIP. & ORDER STAYING BRIEFING
     ON CROSS MOTIONS FOR SUMM. J. PENDING APPEAL IN RELATED CASE                             3
